Name: Commission Regulation (EEC) No 3581/82 of 23 December 1982 amending and extending the periods of validity of Regulation (EEC) No 2295/82 as regards cotton yarns (category 1) originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/64 Official Journal of the European Communities 31 . 12. 82 COMMISSION REGULATION (EEC) No 3581/82 of 23 December 1982 amending and extending the periods of validity of Regulation (EEC) No 2295/82 as regards cotton yarns (category 1) originating in Turkey Regulation should therefore be extended for an addi ­ tional period, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (3) of Regulation (EEC) No 2295/82 is replaced by the following text : The import document referred to in Article 2 of Regulation (EEC) No 2819/79 may be used for two months from the date of issue. In exceptional circumstances that period may be extended by a month.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consultation within the Advisory Committee set up by Article 5 of that Regulation , Whereas, Commission Regulation (EEC) No 28 1 9/79 (2), as last amended and extended by Regula ­ tion (EEC) No 3521 /82 (3), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas a system of administrative cooperation has been established between the European Economic Community and Turkey with regard to trade in cotton yarns ; Whereas the period of validity of the import document referred to in this Regulation should be amended ; Whereas, by Regulation (EEC) No 2295/82 (4), the Commission established Community surveillance of imports of cotton yarns originating in Turkey ; whereas this Regulation expires on 31 December 1982 ; Whereas the reasons that justified the introduction of the above Regulation are still valid ; whereas the said Article 2 Community surveillance of imports of cotton yarns (category 1 ) originating in Turkey established by Regu ­ lation (EEC) No 2295/82 is hereby extended until 31 December 1983 . Article 3 This Regulation shall enter into force on 1 January 1983 . It shall apply until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1982. For the Commission Ã tienne DAVIGNON Vice-President (  ) OJ No L 35, 9 . 2 . 1982, p . 1 . (2) OJ No L 320, 15 . 12 . 1979, p . 9 . (J) OJ No L 369, 29 . 12 . 1982, p . 14 . (4) OJ No L 245, 20 . 8 . 1982, p . 25 .